Justice ALBIN,
dissenting.
Any minimally adequate criminal defense attorney in this State has known for more than a decade that a noncitizen client who is pleading guilty to a deportable offense must be advised of the immigration consequences of that plea. Therefore, the defense bar will be surprised to learn that—according to the majority—not until 2010 would attorneys “have known or expected ... that they [must] advise noncitizen clients of the risk of immigration consequences” of a guilty plea. Ante at 370-72, 37 A.3d at 1107-08. The majority reaches this clearly erroneous conclusion by asserting that Padilla v. Kentucky, 559 U.S. -, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), placed a novel obligation on defense attorneys to provide advice—even minimal advice—to a client facing banishment as the result of pleading guilty to a deportable offense. Ante at 372, 37 A3d at 1108. On that basis, the majority denies post-conviction relief to Frensel Gaitan, who was never advised by his attorney when he pled guilty to a drug offense in 2005 that he would or even might be deported from this country as a consequence of his guilty plea to an “aggravated felony.”1
*383The majority’s decision cannot be reconciled with the very language of Padilla, which held that “[i]or at least the past 15 years, professional norms have generally imposed an obligation on counsel to provide advice on the deportation consequences of a client’s plea.” 559 U.S. at -, 130 S.Ct at 1485, 176 L.Ed.2d at 297-98. The majority’s decision is in direct conflict with the holding of the Third Circuit Court of Appeals in United States v. Orocio, 645 F.3d 630, 641 (2011), which concluded that “Padilla followed directly from ... long-established professional norms” and therefore was an “ ‘old rule’ ... retroactively applicable on collateral review.” The majority’s decision turns a blind eye to American Bar Association Standard 14—3.2(f), adopted in 1999, which required defense attorneys to inform noncitizen clients of the immigration consequences of a guilty plea. The majority’s decision ignores the reality that before 2005, through seminars and legal periodicals, defense attorneys in this State were instructed to advise noncitizen clients that a guilty plea to particular offenses carried the risk of almost certain deportation. Moreover, the majority’s decision is inconsistent with the logic of legal precedents in this State. See State v. Nunez-Valdez, 200 N.J. 129, 139-42, 975 A.2d 418 (2009); see also State v. Vieira, 334 N.J.Super. 681, 688, 760 A.2d 840 (Law Div.2000). Even the judiciary’s plea form, as adopted in 1988, acknowledged that a defendant's guilty plea might expose him to deportation.
Despite all of the above, the majority maintains that before the Padilla decision in 2010, defense counsel rendered effective representation under both our Federal and State Constitutions if they gave absolutely no advice to a client about the almost certain deportation consequences of a guilty plea. The majority’s ruling will lead to state courts denying post-conviction relief in cases in which federal district courts, relying on the Third Circuit’s decision in Orotio, will grant habeas corpus relief. The majority opinion may lighten the caseload of our court system, but only by achieving a result that is forbidden by the Sixth Amendment of the United States Constitution and by Article I, Paragraph 10 of the New Jersey Constitution. I therefore respectfully dissent.
*384I.
A.
Our courts have long held that both the Sixth Amendment and Article I, Paragraph 10 of our State Constitution guarantee the accused the “effective” assistance of counsel. See State v. Savage, 120 N.J. 594, 612, 577 A.2d 455 (1990); State v. Fritz, 105 N.J. 42, 58, 519 A.2d 336 (1987). An attorney does not render constitutionally effective assistance if his “representation [falls] below an objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674, 693 (1984); see Fritz, supra, 105 N.J. at 58, 519 A.2d 336 (adopting Strickland standard under New Jersey Constitution).2 “The proper measure of attorney performance remains simply reasonableness under prevailing professional norms.” Strickland, supra, 466 U.S. at 688, 104 S.Ct. at 2065, 80 L.Ed.2d at 694 (emphasis added). The reasonableness of an attorney’s representation may be judged by looking to prevailing norms as reflected in American Bar Association standards and other like guides. Ibid. Thus, the reasonableness of an attorney’s performance “is necessarily linked to the practice and expectations of the legal community.” Padilla, supra, 559 U.S. at -, 130 S.Ct. at 1482, 176 L.Ed.2d at 294. Significant to this case, the Strickland standard “applies to advice respecting a guilty plea.” Id. at -, 130 S.Ct. at 1485 n. 12, 176 L.Ed.2d at 297 (citing Hill v. Lockhart, 474 U.S. 52, 58, 106 S.Ct. 366, 370, 88 L.Ed.2d 203, 210 (1985)).
In determining whether Gaitan’s attorney rendered constitutionally ineffective representation, we must be guided by the prevailing professional norms governing attorneys in 2005—the *385time when Gaitan, with the assistance of counsel, entered a guilty plea to a drug offense. In 2005, the prevailing professional norms required counsel to advise a client entering a guilty plea .to an aggravated felony that he was facing probable, if not mandatory, deportation. That point is made clear in Padilla.
B.
In 2010, when the United States Supreme Court announced in Padilla that “counsel must inform her client whether his plea carries a risk of deportation,” id. at -, 130 S.Ct. at 1486, 176 L.Ed.2d at 299, it was not establishing a new rule, but rather acknowledging a well-recognized professional norm that existed at the time that Padilla entered his guilty plea in 2002. Indeed, the Court asserted that “[i]t is quintessentially the duty of counsel to provide [a criminal] client with available advice” on deportation issues. Id. at -, 130 S.Ct. at 1484, 176 L.Ed.2d at 297. The Court discussed the sea change in federal immigration law in 1996 when Congress expanded the class of offenses to which mandatory deportation applied. Id. at -, 130 S.Ct. at 1480, 176 L.Ed.2d at 292-93. The Court emphasized that the “severity of deportation—‘the equivalent of banishment or exile,’'—only underscores how critical it is for counsel to inform her noncitizen client that he faces a risk of deportation.” Id. at -, 130 S.Ct. at 1486, 176 L.Ed.2d at 298-99 (internal citation omitted).
Further, the Court observed that “[t]he weight of prevailing professional norms supports the view that counsel must advise her [noncitizen] client regarding the risk of deportation” by pleading guilty to certain offenses. Id. at -, 130 S.Ct. at 1482, 176 L.Ed.2d at 294-95 (citing Nat’l Legal Aid & Defender Ass’n, Performance Guidelines for Criminal Representation § 6.2 (1995); G. Nicholas Herman, Plea Bargaining § 3.03 at 20-21 (1997); Gabriel J. Chin & Richard W. Holmes, Jr., Effective Assistance of Counsel and the Consequences of Guilty Pleas, 87 Cornell L.Rev. 697, 713-18 (2002); Arthur W. Campbell, Law of Sentencing § 13:23 at 555, 560 (3d ed. 2004); 2 Dep’t of Justice, *386Office of Justice Programs, Compendium of Standards for Indigent Defense Systems, Standards for Attorney Performance, at DIO, H8-H9, J8 (2000); ABA Standards for Criminal Justice, Prosecution Function and Defense Function 4-5.1(a) at 197 (3d ed. 1993); ABA Standards for Criminal Justice, Pleas of Guilty 14—3.2(f) at 116 (3d ed. 1999)). Those established professional norms all preceded Gaitan’s 2005 guilty plea. The Court also recognized that “authorities of every stripe—including the American Bar Association, criminal defense and public defender organizations, authoritative treatises, and state and city bar publications—universally require defense attorneys to advise as to the risk of deportation consequences for noncitizen clients.” Padilla, supra, 559 U.S. at -, 130 S.Ct. at 1482, 176 L.Ed.2d at 295 (internal quotation marks omitted).3 Thus, for at least fifteen years before the Padilla decision, an attorney’s silence was “fundamentally at odds with the critical obligation of counsel to advise the client of the advantages and disadvantages of a plea agreement.” Id. at -, 130 S.Ct. at 1484, 1485, 176 L.Ed.2d at 296, 297-98 (internal quotation marks omitted).
Justice Alito concurred with the five-person majority, differing only on the nature and extent of advice that is required of counsel. He concluded that “[w]hen a criminal defense attorney is aware that a client is an alien, the attorney should advise the client that a criminal conviction may have adverse consequences under the immigration laws and that the client should consult an immigration specialist if the client wants advice on that subject.” Id. at -, 130 S.Ct. at 1494, 176 L.Ed.2d at 307 (Alito, J., concurring). *387Thus, “silence alone is not enough to satisfy counsel’s duty to assist the [noncitizen] client” in accordance with the Sixth Amendment. Ibid. Indeed, Justice Alito observed that “any competent criminal defense attorney should appreciate the extraordinary importance that the risk of removal might have in the client’s determination whether to enter a guilty plea.” Ibid. The majority and concurrence agreed on one essential point—an attorney does not fulfill his constitutional obligation by complete silence.
Because the majority holds that criminal defense attorneys were not required to give affirmative advice on deportation consequences until Padilla, the majority obviously has concluded that the United States Supreme Court established the now prevailing professional norm in 2010. But if that were the case, then had Padilla never been appealed to the United States Supreme Court, defense attorneys even today could remain silent about the dire immigration consequences of a guilty plea without offending professional norms. However, the bar does not await pronouncements from the United States Supreme Court before establishing minimally acceptable codes governing the professional conduct of attorneys.
C.
Significantly, the Third Circuit Court of Appeals in United States v. Orocio, came to the unremarkable conclusion that Padilla retroactively applied to the 2004 guilty plea entered in that ease. 645 F.3d at 639-41. The Third Circuit held that “Padilla broke no new ground in holding the duty to consult also extended to counsel’s obligation to advise the defendant of the immigration consequences of a guilty plea and did not yield[ ] a result so novel that it forge[d] a new rule.” Id. at 639-40 (internal quotation marks omitted). Thus, “[w]hen Mr. Orocio pled guilty, it was ‘hardly novel’ for counsel to provide advice to defendants at the plea stage concerning the immigration consequences of a guilty plea, undoubtedly an ‘important decision’ for a defendant.” Id. at 639. “[B]eeause Padilla followed directly from Strickland and *388long-established professional norms,” the circuit court found it to be an “old rule” and therefore retroactively applicable to Orocio on collateral review. Id. at 641.
The majority rightly indicates that the federal circuit courts of appeal have split on the issue of the retroactivity of Padilla.4 The majority suggests that the conflicting interpretations among courts about the retroactive effect of Padilla indicate that Padilla enunciated a new rule. However, a new rule of law is not born merely because some jurisdictions have clearly misconstrued a mandate of the United States Supreme Court.
The majority has adopted the reasoning of the Seventh Circuit in Chaidez v. United States, 655 F.3d 684, 689 (7th Cir.2011)—and rejected that of the Third Circuit—in denying application of Padilla to defendants seeking post-conviction relief for violation of the Sixth Amendment right to effective assistance of counsel. Chaidez purports that Padilla established a new rule. Id. at 686. For the reasons expressed in this opinion, I believe that the Third Circuit has come to the correct conclusion. Coneededly, the New Jersey Supreme Court is not bound to follow decisions of the Third Circuit with which it disagrees. See Dewey v. R.J. Reynolds Tobacco Co., 121 N.J. 69, 79-80, 577 A.2d 1239 (1990). However, the federal district court judges in the District of New *389Jersey will follow the precedents of the Third Circuit, not this Court. The result will be that in cases in which the failure to advise a client of the deportation consequences of a plea led to a defendant mistakenly pleading guilty, state court judges will deny post-conviction relief only to have their decisions overridden on habeas corpus review. On habeas corpus, the federal district courts will not consider themselves bound by an erroneous interpretation of Padilla by the New Jersey Supreme Court. This will not be the first time that we have been faced with the consequences of mutually conflicting decisions by the Third Circuit and this Court.5
D.
Beyond Padilla and Orocio, there is much other evidence indicating the professional norms applicable to defense attorneys representing noncitizen clients in 2005. Before the Gaitan plea, New Jersey attorneys were informed at seminars and in legal publications about their professional obligation to advise a noncitizen client of the deportation consequences of a guilty plea.
In 2003, the New Jersey Law Journal published an article reporting on “a recent seminar in Newark sponsored by the state Office of the Public Defender and the New Jersey Association of Criminal Defense Lawyers,” during which lawyers were warned that they “had better know the ins and outs of how highly detailed immigration law might be hanging menacingly over some of their *390clients’ heads.” MiehaelAnn Knotts, NJSBA Annual Meeting Preview, N.J.L.J., May 5, 2003, at A6. Experts in the field of criminal law stressed that “[f]ailure to recognize the potential consequences of a criminal disposition involving an immigrant and so informing that person may constitute a violation of Standard 14—3.2(f) of the American Bar Association’s Standards for Criminal Justice Pleas of Guilty.” Ibid. Those attending the seminar—and reading the Law Journal—were told that they were obliged to discuss the immigration consequences of a plea with their clients. Ibid.
The views expressed at the seminar and in the New Jersey Law Journal article were not at the cutting edge or in any way novel. They merely reflected the prevailing professional norms of the time. See Jim Edwards, Avoiding a Plea That’s No Bargain; Ignorance of the Immigration Effect of a Criminal Conviction Can Get a Noncitizen Client Deported Fast, With Little or No Relief Available, N.J.L.J., September 23, 2002, at 19 (“For aliens, even those legally in the United States, conviction-triggered deportation proceedings are far more serious than a criminal record or a spell in prison.”); Robert Frank, Immigration Consequences of Criminal Acts, New Jersey Lawyer, February 2005, at 25 (“To adequately represent the alien in criminal proceedings, it is essential to thoroughly understand the impact that the crimes charged, the sentence imposed and the resolution of the proceeding will have on the alien’s status.”); cf. Laurie L. Levenson, Representing Aliens, N.J.L.J., May 17, 1999, at 37 (“Defense counsel who represent clients who have either violated the immigration laws or whose convictions affect their immigration status have added responsibilities in providing such representation.”).
E.
Our State’s case law also indicates that, before 2005, defense attorneys were on notice of their obligation to advise a noncitizen client of the deportation consequences of a guilty plea. In State v. Vieira, 334 N.J.Super. 681, 688, 760 A.2d 840 (Law Div.2000), a *391respected trial court judge wrote that an attorney’s representation “is constitutionally deficient if the attorney does not address the issue of deportation with the [noncitizen] defendant and the defendant is not aware of the risk of deportation.”
State v. Nunez-Valdez, 200 N.J. 129, 975 A.2d 418 (2009), also lends strong support for the proposition that professional norms in 2005 required counsel to advise a client of the immigration consequences of a plea. In 1998, the defendant in Nunez-Valdez pled guilty to the fourth-degree crime of criminal sexual contact and was sentenced to a five-year probationary term. Id. at 132, 975 A.2d 418. As a result of his guilty plea, the defendant was deported to the Dominican Republic. Ibid. We granted the defendant post-conviction relief because his attorneys provided him with “misleading or false information about immigration consequences” of his guilty plea. Id. at 142, 975 A.2d 418. In particular, we found that the misinformation denied the defendant his right to effective assistance of counsel under the New Jersey Constitution. Id. at 141-43, 975 A.2d 418.
We did not rest our analysis on whether deportation is a penal or collateral consequence of a criminal conviction, but simply on whether counsel rendered ineffective assistance by “providing] misleading, material information that results in an uninformed plea.” Id. at 139-40, 975 A.2d 418. We looked at the federal immigration statutes in effect in 1998 and determined that the defendant pled to an offense that constituted an aggravated felony under federal law requiring mandatory deportation. Id. at 140, 975 A.2d 418. In concluding that counsel was not permitted to misinform his client about immigration consequences, we in no way suggested that the then-professional norms would have excused counsel from saying nothing at all on the subject. From the viewpoint of the defendant in Nunez-Valdez, he would have been just as disadvantaged if his attorneys remained silent about the deportation consequences of his guilty plea.
That is why the Court in Padilla did not confine its ruling to cases involving only misinformation. As the Court observed:
*392A holding limited to affirmative misadviee would invite two absurd results. First, it would give counsel an incentive to remain silent on matters of great importance, even when answers are readily available____ Second, it would deny a class of clients least able to represent themselves the most rudimentary advice on deportation even when it is readily available.
[Padilla, supra, 559 U.S. at -, 130 S.Ct. at 1484, 176 L.Ed.2d at 296-97.]
F.
Another clear indication that professional norms in 2005 required counsel to provide advice on immigration consequences is the court-mandated plea form that counsel and defendants have been completing since 1988 in New Jersey. Beginning on January 5, 1988, a defendant, with the assistance of counsel, was required to circle “Yes,” “No,” or “N/A” to the following question on the written plea form submitted to the trial court: “Do you understand that if you are not a United States citizen or national, you may be deported by virtue of your plea of guilty?” See Administrative Directive # 1-1988 (Jan. 15, 1988).6 Despite this 1988 administrative directive, the majority declares that professional norms entitled counsel to remain silent on the immigration consequences of a guilty plea, except when the defendant appears before the court to answer the sole immigration question on the plea form. Surely, defense counsel has a greater obligation than the court to make certain the accused is informed of the material consequences of a plea of guilty.
II.
For the period before 2010, the majority insists on perpetuating the absurd distinction condemned in Padilla. The majority will allow claims for ineffective assistance of counsel when an attorney misinformed a client about the deportation consequences of a guilty plea and deny such claims when the attorney provided no advice at all to a client who desperately needed to know that his *393plea would result in banishment from his home and separation from his family. The majority highlights the fact that after the 1996 amendments to various immigration laws the removal of a noncitizen who pleads guilty to certain offenses ‘“is practically inevitable.’ ” Ante at 360, 37 A.3d at 1101 (quoting Padilla, supra, 559 U.S. at -, 130 S.Ct. at 1480, 176 L.Ed.2d at 292). With that reference to the 1996 amendments, the majority concludes that it is “particularly important now for criminal defense attorneys to be able to, at a minimum, secure accurate advice for their clients on whether a guilty plea to certain crimes will render them mandatorily removable.” Ante at 380, 37 A.3d at 1113 (emphasis added). But then why was it not important in 2005, nine years after the effective date of the amendments, for a noncitizen to receive advice about the immigration consequences of a plea?
Padilla referred to the applicable constitutional standard guiding counsel in providing advice to a noncitizen on the immigration consequences of a plea. It is not an overly onerous burden given the stakes. Padilla instructs that for Sixth Amendment purposes:
When the law is not succinct and straightforward ... a criminal defense attorney-need do no more than advise a noncitizen client that pending criminal charges may carry a risk of adverse immigration consequences. But when the deportation consequence is truly clear, as it was in this case, the duty to give correct advice is equally clear.
[Id. at -, 130 S.Ct. at 1483, 176 L.Ed.2d at 296.]
The overwhelming evidence presented here shows that this quotation merely encapsulates the prevailing professional norms in 2005. An attorney not acting in accordance with those professional norms was not acting reasonably in 2005.
III.
In 2005, Gaitan, a lawful permanent resident, pleaded guilty to a deportable drug offense—an aggravated felony—under the Immigration and Nationality Act. See 8 U.S.C.A. §§ 1101(a)(43)(B), 1227(a)(2)(A)(iii). Gaitan averred in his petition for post-conviction relief that his counsel failed to advise him that any immigration *394consequences would result from the conviction. Although Gaitan was sentenced to a five-year probationary term, he was deported in 2008 as a consequence of his conviction. Gaitan has alleged that his counsel was constitutionally deficient under Strickland and Padilla.
I agree with the Appellate Division that Gaitan “was entitled to an evidentiary hearing” to determine what, if any, advice his attorney gave him “regarding his potential removal from the country.” State v. Gaitan, 419 N.J.Super. 365, 370, 17 A.3d 227 (App.Div.2011). However, even if a PCR court determined that counsel was deficient in not providing advice on the immigration consequences of the plea, Gaitan would still be required to show that he would not have accepted the plea “but for counsel’s unprofessional errors.” Strickland, supra, 466 U.S. at 694, 104 S.Ct. at 2068, 80 L.Ed.2d at 698.7
IV.
In conclusion, contrary to the Sixth Amendment right to the effective assistance of counsel, Strickland, and Padilla, for cases involving noncitizens who entered guilty pleas before 2010, the majority opinion tolerates attorney performance that falls well outside the wide range of acceptable professional conduct. For those who entered guilty pleas before 2010 without having a proper understanding of the deportation consequences and who would not have pled guilty had they been adequately informed, no remedy will be afforded in our State courts. But based on Orocio, relief may be available on federal habeas corpus review.
I believe that in 2005, based on the then-professional norms, defense counsel had, at the very least, an obligation to inform their *395noncitizen clients that a guilty plea carried the risk of adverse immigration consequences, including deportation. Accordingly, Padilla did not create a new constitutional rule but merely acknowledged that “reasonableness under prevailing professional norms” was the measure for determining whether an attorney’s performance was constitutionally deficient. See Strickland, supra, 466 U.S. at 688, 104 S.Ct. at 2065, 80 L.Ed.2d at 694. Because the majority wrongly denies Gaitan the retroactive application of Padilla, I respectfully dissent.
For reversal and remandment—Chief Justice RABNER, Justices LaVECCHIA, HOENS and PATTERSON, and Judge WEFING (temporarily assigned)—5.
For affirmance—Justices LONG and ALBIN—2.

 For purposes of this appeal, we must accept as true the allegations in Gaitan’s petition for post-conviction relief. Pursuant to 8 U.S.C.A. § 1101(a)(43)(B), an "aggravated felony” includes "illicit trafficking in a controlled substance"—a category of crime to which both defendants in this case have pled guilty. Since the 1996 amendments to federal immigration laws, conviction of an aggravated felony has meant mandatory deportation for noncitizen defendants. See 8 U.S.C.A. '§ 1227(a)(2)(A)(iii); Padilla, supra, 559 U.S. -, 130 S.Ct. at 1480, 176 L.Ed.2d at 292.


 Under Strickland, a conviction must be reversed for constitutionally ineffective representation only if a defendant can show (1) counsel's performance "fell below an objective standard of reasonableness," 466 U.S. at 688, 104 S.Ct. at 2064, 80 L.Ed.2d at 693, and (2) "there is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different," id. at 694, 104 S.Ct. at 2068, 80 L.Ed.2d at 698.


 In particular, it is worth mentioning that in 1999 the American Bar Association adopted Standard 14-3.2(f) requiring defense counsel to "advise the defendant, sufficiently in advance of the entry of any plea, as to the possible collateral consequences that might ensue from entry of the contemplated plea." Pleas of Guilty, supra, 14—3.2(f). One such collateral consequence identified was the immigration consequences to a noncitizen who pleads guilty. Id. at 126-27. As explained in the Standard’s commentary, "it may well be that many clients’ greatest potential difficulty, and greatest priority, will be the immigration consequences of a conviction.” Id. at 127.


 This discord stems from the divergent application of Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), which defines the contours of retroactivity in terms of "old rules” and "new rules." In general, "old rules” are applied retroactively, while "new rules,” said to "break!] new ground or impose!] a new obligation on the States or the Federal Government,” "will not be applicable to those cases which have become final before the new rules are announced.” Id. at 301-10, 109 S.Ct. at 1070-75, 103 L.Ed.2d at 349-56. The Third Circuit determined that the professional standards articulated in Padilla were "old rules” because they merely "reaffirmed defense counsel’s obligations to the criminal defendant during the plea process.” Orocio, supra, 645 F.3d at 638. The Seventh and Tenth Circuits, on the other hand, rely primarily on the inconsistency with which lower federal and state courts have ruled on defense counsel's obligations to noncitizen clients in concluding that Padilla announced a new rule of law. See Chaidez v. United States, 655 F.3d 684, 689 (7th Cir.2011); United States v. Chang Hong, No. 10-6294, 2011 WL 3805763, 671 F.3d 1147, 1153-54 (10th Cir. Aug. 30, 2011).


 In Humanik v. Beyer, 871 F.2d 432, 441-43 (3d Cir.), cert. denied, 493 U.S. 812, 110 S.Ct. 57, 107 L.Ed.2d 25 (1989), the Third Circuit found that a jury charge that shifted the burden of proof to a defendant asserting a diminished-capacity defense—a charge approved by this Court in State v. Breakiron, 108 N.J. 591, 532 A.2d 199 (1987)—violated the defendant's due-process rights. The decision of the Third Circuit was not binding on New Jersey courts. Nevertheless, the Court (per Chief Justice Wilentz) issued a memorandum to all trial court judges, effectively directing them to disregard Breakiron in order "not to jeopardize State criminal trials by the threat of federal habeas reversals." State v. Reyes, 140 N.J. 344, 357, 658 A.2d 1218 (1995) (internal quotation marks omitted).


 That question has been amended several times since 1988 to make more clear that immigration consequences may flow from a plea of guilty.


 In the companion case of Goulboume, it appears that the defendant was sufficiently apprised of the immigration consequences of his guiliy plea by the trial judge. Nevertheless, I would remand to the PCR court, which applied the incorrect standard in rendering a decision on Goulboume's post-conviction relief application.